DETAILED ACTION
Claims 1, 3-9, 13-14, 17-19, and 21-22 are pending in the present non-final office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to domestic priority is acknowledged.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the step of quantifying the exosomes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the step of directly adding a primary antibody to the exosome-bead complexes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, 13-14, and 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thery et al. (Isolation and Characterization of Exosomes from Cell Culture Supernatants and Biological Fluids, published April 2006), hereafter referred to as Thery, Idil et al. (Concanavalin A immobilized magnetic poly(glycidyl methacrylate) beads for prostate specific antigen binding, published July 2015), hereafter referred to as Idil, Antes et al. (WO 2013/188832, published . 
Regarding claim 1, Thery teaches a method for isolating and/or quantifying exosomes in a sample, comprising the steps of, (a) contacting a plurality of modified magnetic beads (paramagnetic Dynabeads M-450, ready-coated with antibodies, page 3.22.10, Materials) with the sample (Conditioned medium from cultured cells, page 3.22.10, Materials) to obtain a first mixture, wherein the plurality of modified magnetic beads are suspending in a buffer (PBS containing 3 mg/ml BSA, page 3.22.10, Materials), (b) incubating the first mixture at a condition allowing the exosomes to conjugate with the molecules of the modified magnetic beads thereby obtaining a second mixture comprising a plurality of exosome-bead complexes (Incubate 24 hr, page 3.22.11, step 5), and (c) subjecting the second mixture from the step (b) to a magnetic field, thereby separating the exosome-bead complexes from the remainder of the second mixture (collect the beads with the magnet, page 3.22.11, step 5).
Thery does not teach the modified beads are lectin-modified beads, wherein each lectin-modified magnetic bead comprises a plurality of lectin molecules that are covalently bonded to the magnetic bead, the buffer is an exosome-free buffer, wherein the exosome-free buffer is exosome-free bovine serum albumin or exosome-free human serum albumin, or the lectin is galectin-3. 
Idil teaches lectin-modified magnetic beads (Concanavalin A (Con A) immobilized magnetic poly(glycidyl methacrylate) (mPGMA) beads, page 461, Abstract), and each lectin-modified magnetic bead comprises a plurality of lectin molecules (Con A) that are covalently bonded (covalent binding of Con A) to the magnetic bead (mPGMA-HDMA and mPGMA beads) (page 462, section 2.4, Immobilization of Con A) in order to bind a glycoprotein biomarker. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the lectin-modified magnetic beads of Idil instead of the antibody coated beads of Thery. One would have been motivated to do so because lectins are carbohydrate-binding 
Antes teaches an exosome-free buffer, wherein the exosome-free buffer is exosome-free bovine serum albumin or exosome-free human serum albumin (exosome-depleted serum can be bovine serum or human serum, paragraph 38) used to supplement culture medium.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the exosome-free buffer of Antes instead of the buffer of Thery. One would have been motivated to do so because endogenous microvesicles may skew or interfere with experimental results and experimental interpretation and because the endogenous microvesicles found in blood serum can copurify with microvesicles that are produced by the cultured cell lines of interest (Antes, paragraph 24). One would have had a reasonable expectation of success in using the buffer of Antes as both Antes and Thery are drawn to the study of exosomes (microvesicles). 
Kuslich teaches that exosomes can be used for detecting biomarkers to identify a condition or disease (abstract) and that the lectin galectin-3 (paragraphs 183, 734, 735, 736, 738, 739, 746) is a binding agent for exosomes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the lectin galectin-3 of Kuslich instead of the lectin Con A of Idil. One would have been motivated to do so for the identification of specific biomarkers that can provide biosignatures for the diagnosis, prognosis, or theranosis of a condition or disease. Exosomes are a good source for assessing one or more biomarkers and identifying particular characteristics of an exosome con itself provide a diagnostic, prognostic, or theranostic readout (Kuslich, paragraph 2). One would 
Regarding claims 3-5, modified Thery teaches the method according to claim 1. 
Thery does not teach a step of separating the exosomes from the magnetic beads by eluting the exosome-bead complexes from the step (c) using an elution buffer having a pH value of 6.8 to 7.6, wherein the elution buffer comprises a saccharide solution, wherein the saccharide solution comprises a saccharide selected from the group consisting of lactose, lubricin, fetuin, asialofetuin, maltose, arabinose, glucose, galactose, mannose, xylose, fructose, ribose, sucrose, dextran, and dextrin.
Idil teaches an elution buffer comprising a saccharide solution, wherein the saccharide is mannose (mannose (0.1 M) was used as the elution agent and the total volume of the desorption medium was 1 mL, page 463, section 2.7) for the elution of a glycoprotein biomarker from lectin-modified magnetic beads.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mannose solution of Idil to release the bound exosomes of Thery. One would have been motivated to do so because the process economics is one of the major properties associated with the capability of affinity carriers to enable multiple cycles on the same beads and it is possible to reuse the beads without a remarkable reduction in the binding capabilities (page 466, section 3.2.4). One would have had a reasonable expectation of success in using the elution buffer of Idil as both Idil and Thery are drawn to assays performed using modified magnetic beads.
Idil does not teach the elution buffer having a pH value of 6.8 to 7.6, however, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is 
Regarding claim 7, modified Thery teaches the method according to claim 1. Thery further teaches quantifying the exosomes by subjecting the exosome-bead complexes from the step (c) to a flow cytometry (Analyze antibody-stained exosome-coated beads on a flow cytometer, page 3.22.24, step 9).
Regarding claim 8, modified Thery teaches the method according to claim 7. Thery further teaches the step of quantifying the exosomes comprises a step of directly adding a primary antibody to the exosome-bead complexes from the step (c) (when analyzing exosomes purified with antibody-coated beads, use directly conjugated fluorescent antibodies, page 3.22.24, step 8).
Regarding claim 9, modified Thery teaches the method according to claim 9. Thery further teaches the primary antibody is a conjugated with a fluorescent dye (when analyzing exosomes purified with antibody-coated beads, use directly conjugated fluorescent antibodies, page 3.22.24, step 8).
Regarding claims 13-14 and 17, modified Thery teaches the method according to claim 1. 
Thery does not teach the sample used in the of immuno-magnetic extraction of exosomes using magnetic beads coated with antibodies is an uncultured biological sample obtained from a subject, wherein the biological sample is plasma, and the subject is a human.
Thery teaches, in another embodiment, isolating exosomes from viscous bodily fluids including human plasma using a centrifugation and filtration method (page 3.22.8, Purifying Exosomes from Viscous Fluids, paragraphs 1 and 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the exosomes in the human serum sample using the method of immuno-magnetic extraction. One would have been motivated to use a particlular sample of interest (human serum sample) in order to isolate the appropriate exosomes for analysis. One would have had a reasonable expectation of success in using the human serum sample in the immuno-magnetic extraction method because both the immuno-magnetic extraction and centrifugation and filtration methods are drawn to the isolation of exosomes.
Regarding claim 18, modified Thery teaches the method according to claim 1. Thery further teaches the sample is a cultured sample (conditioned medium from cultured cells, page 3.22.10, Materials).
Regarding claim 19, modified Thery teaches a kit for isolating and/or quantifying exosomes in a sample, comprising plurality of modified magnetic beads (paramagnetic Dynabeads M-450, ready-coated with antibodies, page 3.22.10, Materials) and a buffer (PBS containing 3 mg/ml BSA, page 3.22.10, Materials).
Thery does not teach the modified beads are lectin-modified beads, wherein each lectin-modified magnetic bead comprises a plurality of lectin molecules that are covalently bonded to the magnetic bead, the buffer is an exosome-free buffer, wherein the exosome-free buffer is exosome-free bovine serum albumin or exosome-free human serum albumin.
Idil teaches lectin-modified magnetic beads (Concanavalin A (Con A) immobilized magnetic poly(glycidyl methacrylate) (mPGMA) beads, page 461, Abstract), and each lectin-modified magnetic bead comprises a plurality of lectin molecules (Con A) that are covalently bonded (covalent binding of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the lectin-modified magnetic beads of Idil instead of the antibody coated beads of Thery. One would have been motivated to do so because lectins are carbohydrate-binding proteins and play a key role in diverse biological applications. They have been used to determine cancer biomarkers, and their specificities allow the discovery of new biomarkers of various diseases (Idil, page 461, Introduction, second paragraph). One would have had a reasonable expectation of success in using the lectin-modified magnetic beads of Idil as both Idil and Thery are drawn to assays performed using modified magnetic beads.
Antes teaches an exosome-free buffer, wherein the exosome-free buffer is exosome-free bovine serum albumin or exosome-free human serum albumin (exosome-depleted serum can be bovine serum or human serum, paragraph 38) used to supplement culture medium.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the exosome-free buffer of Antes instead of the buffer of Thery. One would have been motivated to do so because endogenous microvesicles may skew or interfere with experimental results and experimental interpretation and because the endogenous microvesicles found in blood serum can copurify with microvesicles that are produced by the cultured cell lines of interest (Antes, paragraph 24). One would have had a reasonable expectation of success in using the buffer of Antes as both Antes and Thery are drawn to the study of exosomes (microvesicles). 
Regarding claim 21, modified Thery teaches the kit according to claim 19. 
Thery does not teach an elution buffer having a pH value of 6.8 to 7.6.
Idil teaches an elution buffer comprising mannose (mannose (0.1 M) was used as the elution agent and the total volume of the desorption medium was 1 mL, page 463, section 2.7) for the elution of a glycoprotein biomarker from lectin-modified magnetic beads.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mannose solution of Idil to release the bound exosomes of Thery. One would have been motivated to do so because the process economics is one of the major properties associated with the capability of affinity carriers to enable multiple cycles on the same beads and it is possible to reuse the beads without a remarkable reduction in the binding capabilities (page 466, section 3.2.4). One would have had a reasonable expectation of success in using the elution buffer of Idil as both Idil and Thery are drawn to assays performed using modified magnetic beads.
Idil does not teach the elution buffer having a pH value of 6.8 to 7.6, however, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 3 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the exosome assay art.

Claims 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thery (Isolation and Characterization of Exosomes from Cell Culture Supernatants and Biological Fluids, published April 2006), Idil (Concanavalin A immobilized magnetic poly(glycidyl methacrylate) beads for prostate specific antigen binding, published October 2015), Antes (WO 2013/188832, published December 2013), and Kuslich (WO 2010/056337, published May 2010) as applied to claims 1, 3-5, 7-9, 13-14, and 17-19, and 21 above, and further in view of Cummings (US 2005/0245737 A1, published November 2005).
Regarding claim 6, modified Thery teaches the method according to claim 4.
Thery does not teach the saccharide solution is 1-10% (wt%) lactose solution.
Cummings teaches the saccharide solution is a lactose or mannose solution (mixed hapten buffer preferably comprises a mixture of monosaccharides (or oligo/polysaccharides) that could include lactose or mannose, paragraph 14) for the elution of glycoconjugates bound by lectins.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mannose solution of modified Thery with the lactose solution of Cummings. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent elution buffer and since the same expected elution of exosome-bead complexes would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the availability of reagents. 
Cummings does not teach the lactose solution is 1-10% (wt%), however, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ 
Regarding claim 22, modified Thery teaches the kit according to claim 21.
Thery does not teach the saccharide solution is 1-10% (wt%) lactose solution.
Cummings teaches the saccharide solution is a lactose or mannose solution (mixed hapten buffer preferably comprises a mixture of monosaccharides (or oligo/polysaccharides) that could include lactose or mannose, paragraph 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mannose solution of modified Thery with the lactose solution of Cummings. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent elution buffer and since the same expected elution of exosome-bead complexes would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the availability of reagents.
Cummings does not teach the lactose solution is 1-10% (wt%), however, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ 
Conclusion
Claims 1, 3-9, 13-14, 17-19, and 21-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERAK R PATEL whose telephone number is (571)272-8971.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HERAK R PATEL/Examiner, Art Unit 1641                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641